Citation Nr: 1307852	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from March 27, 1970 to August 15, 1970 and from December 7, 2003 to May 2, 2005, as well as Reserve service.  He was awarded the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Montgomery, Alabama, VA Regional Office (RO).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence demonstrates that the Veteran has bilateral hearing loss that is related to his active duty service.

2.  The competent and credible evidence demonstrates that the Veteran has tinnitus that is related to his active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385(2012).

2.  Tinnitus was incurred in active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Given the favorable disposition of the claims for service connection for hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  When the disease identity is established to be one listed as a chronic disorder in 38 C.F.R. § 3.309, there is no requirement of evidentiary showing of continuity.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2012).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22)(C).

As noted, the term "active military, naval, or air service" includes active duty.  It also includes "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).  See McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b) , 3.306, 3.307, 3.309 (2012).

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).

The Board notes further, that for a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence. The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

I.  Hearing Loss

Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet.App. at 160.

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the instant case, the Veteran contends that his bilateral hearing loss is the result of noise exposure due to acoustic trauma during his active duty service.  The Board notes that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran contends that he had hearing loss as a result of noise exposure due to his military service in which his military occupational specialty was communications specialist and financial specialist.  See DD-Form 214 associated with active service from March 1970 to August 1970 and from December 2003 to May 2005.  The Veteran notes that he was exposed to noise from various activities in service including exposure to acoustic trauma caused by mortar and artillery rounds in Iraq.  The Veteran specifically contends that he began experiencing hearing problems and tinnitus during his second period of active duty service.  As will be further explained below, the Board finds that his hearing problems in his right ear started during his initial period of active duty service.  Therefore, the Board may accept the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service.  However, such evidence is not sufficient to demonstrate hearing loss.

Post-service it was noted that the Veteran's occupation was in sales and as such did not involve noise exposure.  

a.  Right Ear Hearing Loss

The Board notes initially that the Veteran is currently diagnosed with right ear hearing loss as noted in the May 2008 examination report.  The Veteran was diagnosed with moderate to severe sensorineural hearing loss in the right ear.  As such the Board notes the Veteran has a current disorder as required by 38 C.F.R. § 3.303.

Service treatment records associated with the Veteran initial period of active duty service showed that the Veteran's January 1970 entrance examination noted no evidence of any significant hearing loss in the right ear.  However, the Veteran's August 1970 exit examination report noted that the Veteran's hearing in his right ear had worsened and indeed demonstrated that the Veteran had hearing loss that exceeded the auditory threshold of 26 decibels in every frequency.  As such, the Board notes that the Veteran met the VA standard for hearing loss during his active duty service.  

The Veteran was afforded a VA examination in May 2008.  After a review of the Veteran's claims file and a thorough examination, the VA examiner opined that the Veteran's hearing loss was not due to the noise exposure that the Veteran had in the military.  The examiner failed to provide any rationale for the opinion and it was unclear whether the examiner was addressing the Veteran's initial period of active service in 1970 or his most recent period from 2003 to 2005.  While the Board acknowledges the opinion, having determined that the Veteran met the VA standard for right hearing loss during a period of active duty service, the more probative evidence demonstrated that the Veteran's right ear hearing loss is related to his active duty service.  Therefore, service connection is warranted for right ear hearing loss, as a chronic disability was shown during service and at present.  

b.  Left Ear Hearing Loss

The Board notes that the Veteran is currently diagnosed with hearing loss in the left ear as well.  See May 2008 VA auditory examination.  In this regard, the Veteran was diagnosed with moderately severe high frequency hearing loss in the left ear. 

Service treatment records associated with the Veteran's initial period of active duty service in 1970 failed to demonstrate that the Veteran had left ear hearing loss according to VA standards.  Indeed, both the January 1970 entrance examination as well as the August 1970 exit examination revealed left ear hearing within normal limits.  The first objective evidence of left ear hearing loss that met the VA standard was in an April 1987 Periodic Annual examination report associated with the Veteran's National Guard service.  The Board notes that the examination was taken during a period of INACDUTRA.  As noted above, in order to be service connected for a disorder that was incurred during a period of INACDUTRA, the disorder would have to be the result of an injury.  In this instance, there is no indication that the Veteran suffered an injury during that period of INACDUTRA that caused his left ear hearing loss.  Indeed, even the Veteran contends that is hearing loss is the result of acoustic trauma experienced during his 2003 to 2005 period of active duty service.  As the record indicates that the Veteran's left ear hearing loss preceded his most recent period of active duty service, further analysis is necessary.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. § 3.304(b) (2012), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2012).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

Furthermore, a preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2012); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability.  In this regard Wagner stated when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.  See Wagner, 370 F. 3d at 1096.  

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

As noted above, it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

In the instant case, the Veteran's December 2003 service entrance examination did not note that the Veteran had left ear hearing loss.  Therefore, the Veteran is presumed sound at service entrance.  With regard to whether or not the Veteran's left ear hearing loss clearly and unmistakably existed before service, the Board notes the previously mentioned April 1987 periodic annual examination associated with the Veteran's National Guard service.  

In this regard, the Board finds that there is clear and unmistakable evidence that the Veteran had left ear hearing loss before service based on the April 1987 audiometric evaluation included in the Veteran's periodic examination.  Moreover, the Veteran also has stated that he had hearing loss prior to his most recent period of active duty service.  However, while the Board finds that there is clear and unmistakable evidence that the Veteran had left ear hearing loss prior to his most recent period of active duty service, there also must be clear and unmistakable evidence that preexisting left ear hearing loss was not aggravated in service in order to rebut the presumption of soundness.  In this regard, the Board notes that there was no record of a hearing test provided upon entry in December 2003 to compare to the February 2005 exit examination, and as such there is no way to determine if the Veteran's hearing worsened during that period of active duty service.  As such, there is no way to determine that the Veteran's left ear hearing loss was not aggravated during his second, most recent, period of active duty service.  Therefore, the Board finds that there is not clear and unmistakable evidence to establish that the Veteran's left ear hearing loss was not aggravated during his most recent period of active duty service.  Therefore, the unrebutted presumption of soundness stands and the Board must next determine whether the Veteran's current left ear hearing loss is due to his most recent period of active duty service.  See Cotant, Wagner, supra.  This is because if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also 38 C.F.R. § 3.322.

As previously noted, the Veteran contends that his current left ear hearing loss is related to his active duty service.  More specifically, the Veteran claims that it is related to the acoustic trauma associated with exposure to mortar and artillery rounds while serving in Iraq during his most recent period of active duty service.  Having determined that the Veteran is presumed sound and after a careful review of the record, the Board concludes that the competent evidence of record demonstrates that the Veteran's left ear hearing loss is etiologically related to his active duty service.

In this regard the Board notes that the February 2005 exit audiometry examination noted mild sloping to severe left ear hearing loss in the mid to high frequencies.  The report noted that the Veteran had a history of noise exposure during deployment including exposure to power generators and mortar attacks.  Audiometric testing revealed that the Veteran met the standard for hearing loss for VA purposes.  

The Board notes the May 2008 VA examiner's opinion that the Veteran's hearing loss was not related to his active duty service, however, as previously noted, the examiner provided no rationale and the objective evidence indicated that the Veteran did have left ear hearing loss during his most recent period of active duty service.  Therefore, service connection for left ear hearing loss is warranted, as a chronic disability was shown during service and at present.  

The Board further notes that the Veteran is competent to attest to the fact that he has had hearing loss since active duty service.  Laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such the Board finds that there is adequate evidence of continuity of symptomatology to provide a positive nexus through lay testimony.

In light of the objective clinical evidence that the Veteran met the criteria for hearing loss, for VA purposes, for his right ear during his initial period of active duty service and his left ear during his second period of active duty service, and the May 2008 VA examiner's negative etiological opinion, there exists an approximate balance of evidence for and against the claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for bilateral hearing loss must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Tinnitus

The Veteran also asserts that he is entitled to service connection for tinnitus that resulted from in-service noise exposure.  Upon review of the evidence of record, the Board notes that the Veteran was diagnosed of tinnitus as noted in the May 2008 VA examination.  As such the Veteran has a current diagnosis as required by 38 C.F.R. § 3.303.

As noted above, the Veteran was afforded a VA audiological examination in May 2008.  The May 2008 VA examiner noted the Veteran's contentions that he was exposed to noise from various activities in service including exposure to acoustic trauma as a result of being in communications, around generators, and in close proximity to mortar and artillery rounds during his active duty service.  The Veteran reported that he had constant tinnitus bilaterally that began in service.  Specifically, the Veteran noted in a September 2012 statement that he experienced tinnitus as a result of the effects of his deployment from 2004 to 2005 as noted in the July 2005 line of duty determination regarding exposure to mortars and artillery rounds in Iraq.  After review of the Veteran's claims file, the examiner opined that the Veteran's tinnitus was not related to his period of active duty service.  The examiner provided no rationale for this opinion.  

The Board notes, however, that the February 2005 exit examination noted that the Veteran had tinnitus that was greater in the right ear than in the left and was related to a history of noise exposure to generators and mortar and artillery fire during deployment in Iraq.

Additionally, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes specifically that tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran has made various statements regarding his in-service incurrence of tinnitus.  As a result, the Veteran's lay contentions as to the continuity of symptomatology of his tinnitus constitute competent evidence.  Further, in some cases, lay evidence will be competent and credible evidence of etiology.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran's statements are both competent and credible in this case.  As noted above, the Board acknowledges that the Veteran asserted at the May 2008 VA audiological examination that he had experienced tinnitus for years and in his September 2012 statement that he had experienced tinnitus since his second period of active duty service. 

In light of the objective clinical evidence that the Veteran complained of tinnitus during his second period of active duty service, and the May 2008 VA examiner's negative etiological opinion, there exists an approximate balance of evidence for and against the claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes 


that a grant of service connection for tinnitus must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to  the issue of entitlement to service connection for hypertension.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet.App. 247, 253 (1999).

Additionally, VA regulations provide that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2012).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

In this regard, the Board notes that in his September 2012 statement the Veteran noted that his hearing loss disorder caused challenges in his working and personal life including contentious conversations with family members.  His inability to hear has caused his relationships to deteriorate which has caused his blood pressure to rise.  The Board finds that the Veteran is therefore claiming that his hypertension is related to his hearing loss.  As hearing loss has now been service connected, the Board observes it must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

With consideration of the above, the Board notes that as an opinion with regard to whether the Veteran's hypertension was the result of or aggravated by the Veteran's now service-connected bilateral hearing loss has not been obtained, a new examination is necessary to address this issue.  The Veteran should also be provided with an appropriate VCAA letter.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for service connection for hypertension on a secondary basis (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Then, the Veteran should be afforded an appropriate VA examination with an appropriately qualified examiner to determine whether his hypertension is related to his service-connected bilateral hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is 
(a) proximately due to, or (b) aggravated by his service-connected bilateral hearing loss and/or tinnitus.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  In responding to this inquiry, the examiner should comment on the significance, if any, of the lay statements of record indicating that the Veteran's hearing loss has created contentious relationships that have increased the Veteran's episodes of high blood pressure.  

A complete rationale must be provided for all opinions offered.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative, if any, an SSOC and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


